     Case 1:19-cv-02663 Document 1 Filed 09/18/19 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.:
TIMOTHY WILLIAMS,

        Plaintiff,

v.

WAL-MART STORES, INC. dba WAL-MART, dba WAL-MART
SUPERCENTER #842,

        Defendant.

                         DEFENDANT’S NOTICE OF REMOVAL


TO:     PLAINTIFF AND HIS ATTORNEYS OF RECORD

        PLEASE TAKE NOTICE that Defendant Wal-Mart Stores, Inc. dba Wal-Mart, dba Wal-

Mart Supercenter #842, by and through its counsel, Debra K. Sutton and Ashley R. Larson, of

Sutton | Booker | P.C., and pursuant to 28 U.S.C. §§ 1332, 1441, 1446, Fed. R. Civ. P. 81(c), and

D.C.Colo.LCivR 81.1, hereby submits this Notice of Removal as follows:

                      INTRODUCTION AND BASIS FOR REMOVAL

        1.      Wal-Mart Stores, Inc. dba Wal-Mart, dba Wal-Mart Supercenter #842 (“Wal-

Mart”) is the Defendant in the above titled action, originally filed in the District Court, Pueblo

County, Colorado, Case No. 2019CV30443. On or about July 25, 2019, Plaintiff, Timothy

Williams (“Mr. Williams”) filed his Complaint and Jury Demand in Pueblo County District

Court, Colorado. The Complaint seeks recovery of damages as to Wal-Mart based on allegations

of negligence to protect invitees from unsafe conditions on their premises.        See generally

Plaintiff’s Complaint and Jury Demand, Exhibit A.
   Case 1:19-cv-02663 Document 1 Filed 09/18/19 USDC Colorado Page 2 of 5




       2.      Any civil action brought in a state court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant, to the district court of the

United States for the district and division embracing the place where such action is pending. 28

U.S.C. § 1441(a). The district courts of the United States have original jurisdiction of all actions

between the citizens of different states, when the amount in controversy exceeds $75,000. 28

U.S.C. § 1332(a)(1).

       3.      The present action is between citizens of different states. Mr. Williams is a

citizen of the State of Colorado. See Exhibit A at ¶ 8. Defendant Wal-Mart is a citizen of the

state of Arkansas. See Documents on File with Colorado Secretary of State, Exhibit B; see also

Exhibit A at ¶ 15.

       4.      The amount in controversy exceeds $75,000. Plaintiff claims a knee injury,

including a full thickness ACL tear, as a result of the incident. Plaintiff’s Complaint alleges

he suffered “serious bodily injury, past and future economic expenses, losses, and damages . . .

past and future non-economic expenses, losses, and damages . . . temporary and permanent

physical impairment and disfigurement, injuries, and disabilities.” See Exhibit A at ¶ 51.

Plaintiff alleges his damages are in the range of $250,000. Additionally, in District Court Civil

(CV) Case Cover Sheet, Exhibit C, Plaintiff states he seeks more than $100,000 in damages.

See Exhibit C at 2.

       5.      Therefore, as the diversity of citizenship and amount in controversy requirements

have been met, this Court has original jurisdiction of this matter. Accordingly, Plaintiff’s action

is properly removable to this Court pursuant to 28 U.S.C. § 1441(a).




                                                 2
   Case 1:19-cv-02663 Document 1 Filed 09/18/19 USDC Colorado Page 3 of 5




       6.      This Notice of Removal is timely under 28 U.S.C. §1446(b). Wal-Mart has thirty

(30) days from the date it was served with Plaintiff’s Complaint to file its Notice of Removal.

Wal-Mart was served with Plaintiff’s Complaint and Jury Demand in this matter on August 19,

2019. See Exhibit D. Thus, Wal-Mart’s Notice of Removal is due September 18, 2019.

                COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       7.      Pursuant to 28 U.S.C. § 1446(a), Fed. R. Civ. P. 81(c) and D.C.Colo.LCivR 81.1,

a copy of all process, pleadings, and orders that were served by the parties are attached.

Undersigned counsel will promptly file a Notice of Intent to Remove with the District Court for

the County of Pueblo. See Exhibit E. The process, pleadings, and orders are captioned as

follows:

       Exhibit A     Complaint and Jury Demand;

       Exhibit C     District Court Civil (CV) Case Cover Sheet for Initial Pleading of

Complaint, Counterclaim, Cross-Claim or Third Party Complaint;

       Exhibit F    Summons to Wal-Mart;

       Exhibit D     Return of Service regarding Wal-Mart.

       Exhibit G     Defendant’s Unopposed Motion for Extension of Time to Respond to

Plaintiff’s Complaint

       Exhibit H     Proposed Order re Defendant’s Unopposed Motion for Extension of Time

to Respond to Plaintiff’s Complaint

       Exhibit I    Order re Defendant’s Unopposed Motion for Extension of Time to Respond

to Plaintiff’s Complaint




                                              3
   Case 1:19-cv-02663 Document 1 Filed 09/18/19 USDC Colorado Page 4 of 5




       No trial, hearings, or other proceedings are currently scheduled in the District Court for

the County of Pueblo. Wal-Mart has complied with the requirements of 28 U.S.C. § 1446, Fed.

R. Civ. P. 81(c), and D.C.Colo.LCivR 81.1.

       9.      Pursuant to 28 U.S.C. § 1446(b), a copy of this Notice of Removal will be

promptly filed with the Clerk of Court for the County of Pueblo in Civil Action No.

2019CV30443. Also, pursuant to U.S.C. § 1446(d), undersigned counsel will promptly provide

this Notice of Removal to Plaintiff’s counsel. The register of actions is attached as Exhibit J.

       WHEREFORE, pursuant to this Notice of Removal and 28 U.S.C. § 1441, Defendant,

Wal-Mart Stores, Inc. dba Wal-Mart, dba Wal-Mart Supercenter #842 respectfully requests that

this case be removed from the District Court for the County of Pueblo, that this Court take

jurisdiction of and enter such further orders as may be necessary and proper for the continuation

of this action, and that the Defendant be afforded such further relief as this Court deems just and

appropriate.

       Respectfully submitted this 18th day of September, 2019.



                                              /s/ Ashley R. Larson
                                              Debra K. Sutton
                                              Ashley R. Larson
                                              Sutton | Booker | P.C.
                                              4949 S. Syracuse, Suite 500
                                              Denver, Colorado 80237
                                              Telephone: 303-730-6204
                                              Facsimile: 303-730-6208
                                              E-Mail: dsutton@suttonbooker.com
                                              alarson@suttonbooker.com
                                              Attorneys for Defendant,
                                              Wal-mart Stores, Inc. Dba Wal-mart, Dba Wal-
                                              mart Supercenter #842


                                                 4
   Case 1:19-cv-02663 Document 1 Filed 09/18/19 USDC Colorado Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of September, 2019, I electronically filed a true and

correct copy of the above and foregoing Defendant’s Notice of Removal with the Clerk of Court

using the CM/ECF system which will send notification of such filing to the following:


       Matthew S. Shows
       Ramos Law
       3000 Youngfield St., Ste 200
       Wheat Ridge CO 80215

                                      /s/ Delany L Hill
                                      A duly signed original is on file at
                                      Sutton | Booker | P.C.




                                                 5
